DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-14 in the reply filed on 9/8/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (6,120,390) in view of Horikawa (2018/0282456).  Claim 13, Dalton discloses a golf ball comprising a core of one or more layers and a cover. The core is made from a rubber composition comprising a polybutadiene (applicant’s a) and a reinforcing material that includes homopolymer, copolymers, terpolymers, etc. (abstract). The terpolymers include acrylonitrile, butadiene and styrene; polystyrene modified with rubber or olefin rubber (col. 6, lines 44-46).  Dalton does not disclose the claimed terpolymer or multi-component copolymer. Horikawa teaches a composition comprising a rubber (applicant’s a) and a multi-component copolymer (applicant’s b) comprising a conjugated diene units (butadiene), non-conjugated olefin units (ethylene), and aromatic units (styrene) (abstract, [0044]).  One of ordinary skill in the art would have modified the core composition of Dalton with the multi-component copolymer of Horikawa for enhanced durability and crack resistance [0013].  Claim 14, since the composition taught by Dalton in view of Horikawa is identical to applicant’s the properties including hardness will be identical.  Claims 15-16, component (a) is a polybutadiene (Dalton: abstract).  Claims 17-21, Horikawa teaches a composition comprising a rubber (applicant’s a) and a multi-component copolymer (applicant’s b) comprising a conjugated diene units (butadiene), non-conjugated olefin units (ethylene), and aromatic units (styrene) (abstract, [0044]).  Claim 22, Horikawa teaches the multi-component copolymer is polymerized with gadolinium metallocene complex catalyst [0211].  Claim 23, Dalton discloses the composition further comprises zinc diacrylate (col. 7, lines 40-43).  Claim 24, Dalton discloses reinforcing material (b) is present in the amount of 1 to 40% (col. 7, lines 3-5).  One of ordinary skill in the art would have modified the core composition of Dalton with the multi-component copolymer of Horikawa for enhanced durability and crack resistance [0013].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 17/645,606 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘606 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



September 23, 2022